United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40036
                        Conference Calendar


EZEQUIEL GODINEZ-CERVANTES,

                                    Petitioner-Appellant,

versus

UP OUTLAW, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:05-CV-618
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ezequiel Godinez-Cervantes, federal prisoner # 09671-079,

was sentenced to a 240-month term of imprisonment following a

1997 guilty plea to distribution of heroin.   Godinez-Cervantes

appeals the district court’s dismissal of a 28 U.S.C. § 2241

habeas corpus petition challenging his conviction and sentence in

light of United States v. Booker, 543 U.S. 220 (2005).      Godinez-

Cervantes argues that he should be permitted to pursue § 2241

relief in accordance with the savings clause of 28 U.S.C. § 2255.

     Godinez-Cervantes has not shown that the district court

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40036
                               -2-

erred in construing his purported § 2241 petition as an

unauthorized § 2255 motion over which it lacked jurisdiction.

Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).    He has

also failed to establish that his Booker claim is cognizable

under the savings clause of § 2255.    Padilla v. United States,

416 F.3d 424, 427 (5th Cir. 2005).    Consequently, we AFFIRM the

district court’s dismissal of the petition.